Case: 19-60484     Document: 00515686353         Page: 1     Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 28, 2020
                                  No. 19-60484                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Jugdeneth Elizabeth Ponce-Alvarado, also known as
   Judinieth Ponce Alvarado,

                                                                        Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A077 620 260


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jugdeneth Elizabeth Ponce-Alvarado, a native and citizen of
   Nicaragua, petitions for review of an order of the Board of Immigration
   Appeals (BIA) denying her motion to reopen removal proceedings. Ponce-



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60484      Document: 00515686353           Page: 2     Date Filed: 12/28/2020




                                     No. 19-60484


   Alvarado argues that the BIA abused its discretion by failing to adequately
   consider her arguments for equitable tolling. Relying on the Supreme
   Court’s opinion in Pereira v. Sessions, 138 S. Ct. 2105 (2018), Ponce-Alvarado
   also contends that the Notice to Appear (NTA) did not end her continuous
   presence in the United States or vest the immigration court with jurisdiction
   because it did not specify the date and time of her removal hearing. She
   asserts that the BIA abused its discretion by concluding that the NTA was
   not deficient, that the NTA conferred jurisdiction upon the immigration
   court, and that she was not prima facie eligible for cancellation of removal.
   She further challenges the BIA’s rejection of her due process argument and
   its refusal to reopen proceedings sua sponte.
          Motions to reopen are disfavored. Lara v. Trominski, 216 F.3d 487,
   496 (5th Cir. 2000). We review the denial of a motion to reopen under a
   “highly deferential abuse-of-discretion standard.” Zhao v. Gonzales, 404
   F.3d 295, 303 (5th Cir. 2005).
          We need not address Ponce-Alvarado’s arguments regarding
   equitable tolling because the BIA addressed the merits of her motion under
   the assumption that she provided adequate justification for the motion’s
   untimeliness. See Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir.
   2010) (reasoning that a court “may usually only affirm the BIA on the basis
   of its stated rationale”). Her arguments regarding the allegedly deficient
   NTA and the lack of jurisdiction by the immigration court are foreclosed by
   this court’s decisions in Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 2718 (2020), and Yanez-Pena v. Barr, 952 F.3d 239 (5th Cir.
   2020), petition for cert. filed (U.S. Apr. 6, 2020) (No. 19-1208). Thus, she
   does not show that the BIA abused its discretion in concluding that she failed
   to establish prima facie eligibility for cancellation of removal. See Yanez-
   Pena, 952 F.3d at 245-46; INS v. Abudu, 485 U.S. 94, 104 (1988); Zhao, 404
   F.3d at 303.



                                           2
Case: 19-60484     Document: 00515686353           Page: 3   Date Filed: 12/28/2020




                                    No. 19-60484


          Her due process claim fails to implicate a protected liberty interest.
   See Ramos-Portillo v. Barr, 919 F.3d 955, 963 (5th Cir. 2019). Finally, we
   dismiss for lack of jurisdiction the portion of Ponce-Alvarado’s petition
   seeking review of the BIA’s decision to decline to reopen the proceedings sua
   sponte. See Hernandez-Castillo v. Sessions, 875 F.3d 199, 206 (5th Cir. 2017).
          The petition for review is DENIED IN PART and DISMISSED
   IN PART.




                                         3